DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 May 2022 has been entered.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
In claim 1, line 5 should read in part “from [[a]] the remote control unit”.  Appropriate correction is required.
In claim 8, line 5 should read in part “from [[a]] the remote control unit”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The new matter not supported by the original disclosure is as follows: “receiving a command from a remote control unit; and in response to receiving the command from a remote control unit” in claims 1 & 8. Specifically, Applicant’s specification does not disclose commands from nor the structure of a remote control unit. Applicant’s specification merely discloses a computing device comprising a memory and a processor comprising instructions to control the heating elements. (See Applicant’s specification, Paragraph [0039]).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claim 8
	The claim recites “receiving a command from a control unit to provide heating” in conjunction with “the heating element comprising a memory storing instructions and control circuitry communicably coupled to the memory and configured to execute instructions”. It is unclear if the control unit and the control circuitry are the same or different computing devices.
	For Examination purposes, in accordance with Applicant’s specification as best understood by Examiner, the claim will be read as the control unit and the control circuitry to control heating being the same.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonze et al. (US 9,410,458) in view of Kato et al. (US 5,689,952), further in view of Kamoto et al. (JP 2004-003405).
In Reference to Claim 1
(See Gonze, Figures 1-3)
Gonze et al. (Gonze) discloses:
	A method of controlling a heating element for providing heat to a catalyst of a catalytic converter (136), wherein the catalytic converter (136) is configured to be coupled to an engine (102) (See Gonze, Column 3, Lines 12-15), the method comprising: 
receiving a command from a remote control unit (196,202) (See Gonze, Column 4, Lines 6-19); and 
in response to receiving the command from a remote control unit (196,202) (See Gonze, Column 4, Lines 6-19): 
	heating the catalytic converter (136) via the heating elements, wherein the heating provided by the heating element is not dependent on the engine running. (See Gonze, Column 5, Lines 37-49). 
Gonze discloses the claimed invention except:
determining a catalyst performance characteristic as a function of time, wherein the catalyst performance characteristic comprises a value indicating a number of hours the engine has run; determining whether the value indicating the number of hours the engine has run has increased above a threshold value; and in response to determining that the value indicating the number of hours the engine has run has increased above the threshold value, varying an amount of heating provided by the heating element.
Kato et al. (Kato) discloses a catalyst heating control system. (See Kato, Abstract). Kato discloses determining a catalyst performance characteristic as a function of time (See Kato, Column 7, Lines 9-18), determining whether the catalyst performance characteristic has increased above a threshold value (See Kato, Column 7, Lines 9-18); and in response to determining that the characteristic has increased above the threshold amount value, varying the amount of heating provided by the heating element (16). (See Kato, Column 7, Lines 30-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have controlled the heating of the catalyst of Gonze based on deterioration, as both references are directed towards catalyst heating control systems. One of ordinary skill in the art would have recognized that Kato would have accurately controlled heating of the catalyst based on deterioration and prevented excessive rising in temperature. (See Kato, Column 1, Lines 32-64).
Kamoto et al. (Kamoto) discloses an exhaust catalyst degradation estimation control device. (See Kamoto, Abstract). Kamoto discloses a catalyst performance characteristic is a value indicating a number of hours the engine has run. (See Kamoto, Paragraph [0095]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the catalyst performance characteristic of Kamoto, as both references are directed towards catalyst deterioration determination devices. One of ordinary skill in the art would have recognized that the device of Kamoto utilizing run time, distance, and engine hours as a catalyst performance characteristic would allow for more accurate timing of catalyst deterioration determination and thus enhance the efficiency of the catalyst deterioration system and reduce overall emissions.

In Reference to Claim 2
(See Gonze, Figures 1-3)
The Gonze-Kato combination as modified by Kamato discloses:
	wherein the catalyst performance characteristic comprises a catalyst oxygen storage value (See Kato, Column 7, Lines 14-18 & Claim 2), the method further comprising: 
determining whether the catalyst oxygen storage value has decreased with respect to a stored catalyst oxygen storage value (See Kato, Column 7, Lines 14-18 & Claim 2); and 
in response to determining that the catalyst oxygen storage value has decreased, instructing the heating element to provide more heat to the catalyst. (See Kato, Column 7, Lines 30-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have controlled the heating of the catalyst of Gonze based on deterioration, as both references are directed towards catalyst heating control systems. One of ordinary skill in the art would have recognized that Kato would have accurately controlled heating of the catalyst based on deterioration and prevented excessive rising in temperature. (See Kato, Column 1, Lines 32-64).

In Reference to Claim 4
(See Gonze, Figures 1-3)
The Gonze-Kato combination as modified by Kamato discloses:
wherein the catalyst performance characteristic comprises a temperature value, the method further comprising: determining whether the temperature value has decreased with respect to a stored temperature value; and in response to determining that the temperature value has decreased, instructing the heating element to provide more heat to the catalyst. (See Kato, Column 10, Lines 7-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have controlled the heating of the catalyst of Gonze based on deterioration, as both references are directed towards catalyst heating control systems. One of ordinary skill in the art would have recognized that Kato would have accurately controlled heating of the catalyst based on deterioration and prevented excessive rising in temperature. (See Kato, Column 1, Lines 32-64).

In Reference to Claim 5
(See Gonze, Figures 1-3)
The Gonze-Kato combination as modified by Kamato discloses:
wherein the catalyst performance characteristic comprises an accumulated catalyst usage value (See Kamoto, Paragraph [0095] w/respect to run time), the method further comprising: determining whether the accumulated catalyst usage value has increased above a threshold value; and in response to determining that the accumulated catalyst usage value has increased above the threshold value, instructing the heating element to provide more heat to the catalyst. (See Kato, Column 7, Lines 30-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have controlled the heating of the catalyst of Gonze based on deterioration, as both references are directed towards catalyst heating control systems. One of ordinary skill in the art would have recognized that Kato would have accurately controlled heating of the catalyst based on deterioration and prevented excessive rising in temperature. (See Kato, Column 1, Lines 32-64).

In Reference to Claim 6
(See Gonze, Figures 1-3)
The Gonze-Kato combination as modified by Kamato discloses:
	wherein the catalytic converter is part of a vehicle and the catalyst performance characteristic comprises a value indicating a distance travelled by the vehicle (See Kamoto, Paragraph [0095] w/respect to distance), the method further comprising: determining whether the value indicating a distance travelled by the vehicle has increased above a threshold value; and in response to determining that the value indicating a distance travelled by the vehicle has increased above the threshold amount, instructing the heating element to provide more heat to the catalyst.  (See Kato, Column 7, Lines 30-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have controlled the heating of the catalyst of Gonze based on deterioration, as both references are directed towards catalyst heating control systems. One of ordinary skill in the art would have recognized that Kato would have accurately controlled heating of the catalyst based on deterioration and prevented excessive rising in temperature. (See Kato, Column 1, Lines 32-64).

In Reference to Claim 7
(See Gonze, Figures 1-3)
The Gonze-Kato combination as modified by Kamato discloses:
wherein the catalyst performance characteristic comprises a value indicating a number of hours the engine has run (See Kamoto, Paragraph [0095]), the method further comprising, in response to determining that the value indicating a number of hours the engine has run has increased above the threshold amount, instructing the heating element provide more heat to the catalyst. (See Kato, Column 7, Lines 30-41).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have controlled the heating of the catalyst of Gonze based on deterioration, as both references are directed towards catalyst heating control systems. One of ordinary skill in the art would have recognized that Kato would have accurately controlled heating of the catalyst based on deterioration and prevented excessive rising in temperature. (See Kato, Column 1, Lines 32-64).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonze et al. (US 9,410,458) in view of Kato et al. (US 5,689,952) and Kamoto et al. (JP 2004-003405), further in view of Okada et al. (US 2004/0128983).
In Reference to Claim 3
The Gonze-Kato combination as modified by Kamoto discloses:
	and in response to determining a degree of a catalyst performance characteristic, instructing the heating element to provide more heat to the catalyst. (See Kato, Column 7, Lines 30-41).
The Kato-Kamoto combination discloses the claimed invention except:
	wherein the catalyst performance characteristic comprises first and second catalyst oxygen sensor values, the first catalyst oxygen sensor value corresponding to a first end of the catalyst and the second catalyst oxygen sensor value corresponding to an opposing second end of the catalyst, the method further comprising: determining a difference between the first catalyst oxygen sensor value and the second catalyst oxygen sensor value; determining whether the difference between the first catalyst oxygen sensor value and the second catalyst oxygen sensor value has decreased with respect to a stored catalyst oxygen sensor difference value.
	Okada et al. (Okada) discloses an exhaust oxygen storage deterioration determination system. (See Okada, Abstract). Okada discloses wherein the catalyst performance characteristic comprises first and second catalyst oxygen sensor values, the first catalyst oxygen sensor value corresponding to a first end of the catalyst and the second catalyst oxygen sensor value corresponding to an opposing second end of the catalyst, the method further comprising: determining a difference between the first catalyst oxygen sensor value and the second catalyst oxygen sensor value; determining whether the difference between the first catalyst oxygen sensor value and the second catalyst oxygen sensor value has decreased with respect to a stored catalyst oxygen sensor difference value. (See Okada, Paragraph [0043]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the detection system of Okada, as both references are directed towards exhaust oxygen storage deterioration determination systems. One of ordinary skill in the art would have recognized that the deterioration detection of Okada would have been a simple substitution of one known method of detecting deterioration of oxygen storage capacity of a catalyst for another that would yield the predictable result of accurately detecting the deterioration of the oxygen storage capacity of the catalyst.

Claim(s) 8, 10-11, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonze et al. (US 9,410,458) in view of Kato et al. (US 5,689,952), further in view of Kawase et al. (US 2011/0305601).
In Reference to Claim 8
(See Gonze, Figures 1-3)
Gonze et al. (Gonze) discloses:
	A method of controlling a heating element for providing heat to a catalyst of a catalytic converter (136), wherein the catalytic converter (136) is configured to be coupled to an engine (102) (See Gonze, Column 3, Lines 12-15), the method comprising: 
receiving a command from a remote control unit (196,202) (See Gonze, Column 4, Lines 6-19); and 
in response to receiving the command from a remote control unit (196,202) (See Gonze, Column 4, Lines 6-19): 
heating the catalytic converter (136) via the heating elements, wherein the heating provided by the heating element is not dependent on the engine running. (See Gonze, Column 5, Lines 37-49). 
Gonze discloses the claimed invention except:
	controlling a first electrical element of the plurality of electrical elements to provide heat to a first part of the catalyst; controlling a second electrical element of the plurality of electrical elements to provide heat to a second part of the catalyst; determining a catalyst performance characteristic as a function of time; and varying an amount of heating provided by at least one of the first electrical element and the amount of heating provided by the second electrical element in response to a change in the catalyst performance characteristic being greater than a predetermined amount.
Kato et al. (Kato) discloses a catalyst heating control system. (See Kato, Abstract). Kato discloses controlling an electrical element to provide heat to the catalyst (See Kato, Column 6, Lines 35-48); determining a catalyst performance characteristic as a function of time (See Kato, Column 7, Lines 9-29); and varying the amount of heating provided by to the electrical element in response to a change in the catalyst performance characteristic being greater than a predetermined amount. (See Kato, Column 7, Lines 30-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have controlled the heating of the catalyst of Gonze based on deterioration, as both references are directed towards catalyst heating control systems. One of ordinary skill in the art would have recognized that Kato would have accurately controlled heating of the catalyst based on deterioration and prevented excessive rising in temperature. (See Kato, Column 1, Lines 32-64).
Kawase et al. (Kawa) discloses an electrically heated catalyst system. (See Kawa, Abstract). Kawa discloses wherein the heating element comprising a plurality of independently controllably electrical elements; controlling a first electrical element of the plurality of electrical elements to provide heat to a first part of a catalyst; and controlling a second electrical element of the plurality of electrical elements to provide heat to a second part of a catalyst. (See Kawa, Paragraphs [0054] & [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the electrically heated catalyst (EHC) of Kawa as the electrically heated catalyst of Gonze, as both references are directed towards electrically heated catalyst systems. One of ordinary skill in the art would have recognized that the electrically heated catalyst of Kawa would allow for proper temperature control (i.e.-uniform) even when portions of the catalyst have aged/deteriorated. (See Kawa, Paragraph [0011]). Accordingly, the EHC of Kawa would allow for optimal control of the catalyst heating in the system of Gonze.

In Reference to Claim 10
(See Gonze, Figures 1-3)
The Gonze-Kato combination as modified by Kawa discloses:
	wherein the catalyst performance characteristic comprises first and second catalyst temperature values, the first catalyst temperature value corresponding to a first end of the catalyst and the second catalyst temperature value corresponding to an opposing second end of the catalyst (See Kawa, Paragraph [0013]) the method further comprising: 
determining whether the first catalyst temperature value has decreased with respect to a first stored temperature storage value (See Kawa, Paragraphs [0083]-[0085]); 
determining whether the second catalyst temperature value has decreased with respect to a second stored catalyst temperature storage value (See Kawa, Paragraphs [0083]-[0085]);  
in response to determining that the first catalyst temperature value has decreased, instructing the first electrical element to provide more heat to the first end of the catalyst; and in response to determining that the second catalyst temperature value has decreased, instructing the second electrical element to provide more heat to the second end of the catalyst. (See Kato, Column 7, Lines 30-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the electrically heated catalyst (EHC) of Kawa as the electrically heated catalyst of Gonze, as both references are directed towards electrically heated catalyst systems. One of ordinary skill in the art would have recognized that the electrically heated catalyst of Kawa would allow for proper temperature control (i.e.-uniform) even when portions of the catalyst have aged/deteriorated. (See Kawa, Paragraph [0011]). Accordingly, the EHC of Kawa would allow for optimal control of the catalyst heating in the system of Gonze.
The Examiner notes that the Gonze-Kato combination as modified by Kawa discloses individually adjusting the current flow based upon detected resistance value (indicative of temperature sections) and increasing the temperature value of the respective section with a degree of aging of the catalyst.

In Reference to Claim 11 (As Best Understood) 
Gonze et al. (Gonze) discloses:
	A heating element for providing heat to a catalyst of a catalytic converter (136), in use and in response to receiving the command from a control unit (196,202,114) (See Gonze, Column 4, Lines 6-19), the heating element comprising a memory storing instructions and control circuitry (196,202,114) communicably coupled to the memory (See Gonze, Column 2, Lines 19-24) and configured to execute heating the catalytic converter (136) via the heating elements, wherein the heating provided by the heating element is not dependent on the engine running. (See Gonze, Column 5, Lines 37-49). 
Gonze discloses the claimed invention except:
	The heating element comprises a plurality of independently controllable electrical elements configured, in use, to provide a first electrical element of the plurality of electrical elements a first amount of heat to a first part of the catalyst and a second electrical element of the plurality of electrical elements can provide a second amount of heat to a second part of the catalyst and vary an amount of heating of the heating element in response to a change in a determined catalyst performance characteristic being greater than a predetermined amount.
Kato discloses controlling an electrical element to provide heat to the catalyst (See Kato, Column 6, Lines 35-48); determining a catalyst performance characteristic as a function of time (See Kato, Column 7, Lines 9-29); and varying the amount of heating provided by to the electrical element in response to a change in the catalyst performance characteristic being greater than a predetermined amount. (See Kato, Column 7, Lines 30-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have controlled the heating of the catalyst of Gonze based on deterioration, as both references are directed towards catalyst heating control systems. One of ordinary skill in the art would have recognized that Kato would have accurately controlled heating of the catalyst based on deterioration and prevented excessive rising in temperature. (See Kato, Column 1, Lines 32-64).
Kawase et al. (Kawa) discloses an electrically heated catalyst system. (See Kawa, Abstract). Kawa discloses wherein the heating element comprising a plurality of independently controllably electrical elements; controlling a first electrical element of the plurality of electrical elements to provide heat to a first part of a catalyst; and controlling a second electrical element of the plurality of electrical elements to provide heat to a second part of a catalyst. (See Kawa, Paragraphs [0054] & [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the electrically heated catalyst (EHC) of Kawa as the electrically heated catalyst of Gonze, as both references are directed towards electrically heated catalyst systems. One of ordinary skill in the art would have recognized that the electrically heated catalyst of Kawa would allow for proper temperature control (i.e.-uniform) even when portions of the catalyst have aged/deteriorated. (See Kawa, Paragraph [0011]). Accordingly, the EHC of Kawa would allow for optimal control of the catalyst heating in the system of Gonze.

In Reference to Claim 14 (As Best Understood) 
(See Kawa, Figures 2A-3B & 10A-11C) 
The Gonze-Kato combination as modified by Kawa combination discloses:
	An exhaust system comprising the heating element of claim 11. (See rejection of Claim 11 above & Kawa, Paragraph [0042]).

In Reference to Claim 15 (As Best Understood) 
(See Kawa, Figures 2A-3B & 10A-11C) 
The Gonze-Kato combination as modified by Kawa combination discloses:
	A vehicle comprising the heating element of claim 11. (See rejection of claim 11 above & Kawa, Paragraph [0040]).

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonze et al. (US 9,410,458) in view of Kato et al. (US 5,689,952) and Kawase et al. (US 2011/0305601), further in view of Kumagai et al. (US 2014/0305102).
In Reference to Claim 12 (As Best Understood) 
The Gonze-Kato combination as modified by Kawa discloses the claimed invention except:
	wherein the catalytic converter comprises an insulating material and at least a part of the heating element is embedded the insulating material.
	Kumagai et al. (Kuma) discloses a catalytic converter electrical heating system. (See Kuma, Abstract). Kuma discloses a catalytic converter comprising an insulating material and at least a part of the heating element is embedded the insulating material. (See Kuma, Paragraphs [0060]-[0062]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the insulating material to the electrodes of Gonze, as both references are directed towards catalytic converter electrical heating systems. One of ordinary skill in the art would have recognized that the insulating material support member would have properly supported the electrode of Gonze while allowing for electrical insulation from the catalyst section that does not require electrification. (See Kuma, Paragraph [0061]).

In Reference to Claim 13 (As Best Understood) 
The Gonze-Kato combination as modified by Kawa discloses the claimed invention except:
wherein the catalytic converter comprises an insulating material and at least a part of the heating element is attached to a surface of the insulating material.	Kumagai et al. (Kuma) discloses a catalytic converter electrical heating system. (See Kuma, Abstract). Kuma discloses a catalytic converter comprises an insulating material and at least a part of the heating element is attached to a surface of the insulating material. (See Kuma, Paragraphs [0060]-[0062]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the insulating material to the electrodes of Gonze, as both references are directed towards catalytic converter electrical heating systems. One of ordinary skill in the art would have recognized that the insulating material support member would have properly supported the electrode of Gonze while allowing for electrical insulation from the catalyst section that does not require electrification. (See Kuma, Paragraph [0061]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonze et al. (US 9,410,458) in view of Kato et al. (US 5,689,952) and Kawase et al. (US 2011/0305601), further in view of Katayama et al. (US 2002/0078683).
In Reference to Claim 9
The Gonze-Kato combination as modified by Kawase discloses:
	In response to determining a change in the catalyst performance characteristic, instructing the heater to provide more heat to the catalyst. (See Kato, Column 7, Lines 30-41).
The Gonze-Kato combination as modified by Kawase discloses the claimed invention except:
	wherein the catalyst performance characteristic comprises first and second catalyst oxygen storage values, the first catalyst oxygen storage value corresponding to a first end of the catalyst and the second catalyst oxygen storage value corresponding to an opposing second end of the catalyst, the method further comprising: determining whether the first catalyst oxygen storage value has decreased with respect to a first stored catalyst oxygen storage value; determining whether the second catalyst oxygen storage value has decreased with respect to a second stored catalyst oxygen storage value.
	Katayama et al. (Katayama) discloses an exhaust emissions system for determining deterioration of an oxygen storage of a catalyst. (See Katayama, Abstract). Katayama discloses a catalyst performance characteristic of determining first and second catalyst oxygen storage values, the first catalyst oxygen storage value corresponding to a first end of the catalyst and the second catalyst oxygen storage value corresponding to an opposing second end of the catalyst and determining differences in the catalyst performance characteristic of each section. (See Katayama, Paragraphs [0076]-[0078]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the oxygen storage of the catalyst of Kato as disclosed by Katayama, as both references are directed towards exhaust emissions systems for determining deterioration of an oxygen storage of a catalyst. One of ordinary skill in the art would have recognized that determining the storage of the catalyst in sections would allow for more optimal control of oxygen storage distribution and determination degree of deterioration thus allowing for a more accurate temperature control for optimal efficiency. (See Katayama, Paragraph [0078]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746